Citation Nr: 1620188	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back disability, and if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 13, 1978 to August 3, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).

A video conference hearing before the undersigned Veterans Law Judge was held in October 2015; the transcript is of record.

The issue of entitlement to service connection for back disability on a de novo basis is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2009 rating decision confirmed and continued the denial of service connection for a back disability; the Veteran neither appealed this decision, nor submitted new and material evidence within a year of that rating decision.

2.  The evidence associated with the claims file subsequent to the April 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for back disability.


CONCLUSION OF LAW

The April 2009 rating decision is final; new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its notice and assistance obligations in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, an April 1990 rating decision denied service connection for back disability.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  Subsequent rating decisions in June 2006 and April 2009 confirmed and continued the denial of service connection for back disability, finding there was no new and material evidence.  The Veteran neither appealed the April 2009 rating decision, nor submitted new and material evidence of that decision within a year.  As such, the April 2009 rating decision is final.

In May 2010, the Veteran requested reopening of his claim.  A December 2011 rating decision confirmed and continued the denial of service connection for back disability, finding "the evidence continues to show this [back] condition was not incurred in or aggravated by military service."

Pertinent evidence of record at the time of the April 2009 rating decision included the Veteran's service treatment records (STRs), lay statements, and post-service VA treatment records.  The treatment records documented the presence of several back-related conditions; the records did not address any relationship of the back issues to active service.

The pertinent evidence received since the April 2009 rating decision includes photographs supporting the Veteran's October 2015 hearing testimony in which he stated that he did not have any back issues prior to entering service.  The photographs were of the Veteran participating in track in high school.  During his hearing the Veteran claimed that prior to entering the military he ran plenty of marathons, was the state champion in distance running at his high school, and was in good physical health prior to entering service.  He stated that the supposed motor vehicle accident he experienced occurred when he was a child, not in January 1983, as noted in his STRs.

As noted, this evidence is presumed to be credible for the limited purpose of reopening the claim.

The Board finds that the referenced statements and supporting photographs are new and material, in that they provide more information concerning the timing as to the onset of his back problems than was of record previously and support the Veteran's arguments that his back issues did not pre-exist service.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for back disability is warranted.


ORDER

New and material evidence to reopen the claim of service connection for back disability has been received, and the claim is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a back condition.  He contends that his back issue is related to active service.

On the Veteran's May 1978 report of medical examination, associated with his enlistment examination, a normal evaluation of his spine was reported.  However, on the attached report of medical history, the Veteran indicated "don't know" for "recurrent back pain."  During service, the STRs reflect that the Veteran was seen several times for back-related issues.  Prior to separation, the examiner noted the Veteran had been struck by a truck while riding a bicycle in January 1978, prior to entering service.  The accident caused multiple bruises and some lower spine pain and it was noted that the Veteran continued to have persisting back pain since being struck by the truck.  In July 1978, the Veteran was diagnosed with chronic lower spine pain secondary to a motor vehicle accident, specifically from the January 1978 accident.  Having considered the contemporaneous evidence, the Board finds there is clear and unmistakable evidence the Veteran was struck by a motor vehicle which caused back-related issues.  However, the Veteran has denied he experienced any back-related issues prior to entering active service.  

The Veteran was provided a VA examination in October 2010.  However, the examiner did not offer an opinion necessary to rebut the presumption of soundness condition, such as whether there is evidence of a back disability which clearly and unmistakably pre-existed the Veteran's service, and if so, whether such a pre-existing back disability was clearly and unmistakably not aggravated by any incident of service.  As such, the Board finds that an additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and the examiner should opine as to the following:

a.  Was there clear and unmistakable evidence showing the Veteran's back condition pre-existed service, to include the Veteran being struck by a motor vehicle in January 1978.  Why or why not?

b.  If the Veteran's back condition is found to have clearly and unmistakably pre-existed service, does the evidence clearly and unmistakably show that it was not aggravated (meaning that the underlying disease was not worsened beyond the natural progression of the disability) by the Veteran's service?  Why or why not?

c.  If either question a. or b. is answered in the negative, the presumption of soundness attaches and any pre-existing motor vehicle accident or back injury prior to service should be disregarded and the examiner should determine if it is as likely as not (50 percent or greater) that the Veteran's current back disability began or was otherwise caused by his active service.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


